 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   IAN WILSON,                                       No. 1:20-cv-01430-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   RACHELLE TORRES, et al.,                          CERTAIN CLAIMS AND DEFENDANTS
15                      Defendants.                    (Doc. No. 15)
16

17          Plaintiff Ian Wilson is a state prisoner proceeding pro se in this civil rights action brought

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 8, 2021, the assigned magistrate judge screened plaintiff’s first amended

21   complaint (“FAC”) and found that plaintiff had state cognizable claims of deliberate indifference

22   to his serious medical needs in violation of the Eighth Amendment against defendant Longia and

23   defendant Pagal for allegedly cancelling an approved surgery in October 2019 and against

24   defendant Toor for allegedly not providing medication to plaintiff on August 15, 2019, but that

25   plaintiff had failed to state any other cognizable claims. (Doc. No. 11 at 12–13.) Plaintiff was

26   granted leave to file an amended complaint or to notify the court of his willingness to proceed

27   only on the claims found to be cognizable in the screening order within thirty (30) days after

28   service of that order. (Id. at 13.) On March 25, 2021, plaintiff filed a second amended complaint
                                                      1
 1   (“SAC”), but he subsequently requested that his SAC be withdrawn and that this action proceed

 2   on the claims found to be cognizable in the screening order of his FAC. (Doc. Nos. 12, 14.)

 3           Accordingly, on April 20, 2021, plaintiff’s request to withdraw his SAC was granted, and

 4   the magistrate judge issued new findings and recommendations recommending that this action

 5   proceed only on the claims found to be cognizable in the screening order of plaintiff’s FAC—

 6   specifically, plaintiff’s claims of deliberate indifference to his serious medical needs against

 7   defendants Longia and Pagal for allegedly cancelling an approved surgery in October 2019 and

 8   against defendant Toor for allegedly not providing medication to plaintiff on August 15, 2019.

 9   (Doc. No. 15 at 13.) The magistrate judge also recommended that all other claims brought, and

10   all other defendants named, by plaintiff in his first amended complaint be dismissed from this

11   action. (Id.) The findings and recommendations were served on plaintiff and contained notice

12   that any objections thereto were to be filed within fourteen (14) days after service. (Id. at 13–14.)

13   No objections have been filed and the time in which to do so has now passed.

14           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

15   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

16   findings and recommendations are supported by the record and proper analysis.

17           Accordingly,

18           1.     The findings and recommendations issued on April 20, 2021 (Doc. No. 15) are

19                  adopted in full;

20           2.     This action shall proceed on plaintiff’s claims for deliberate indifference to his
21                  serious medical needs in violation of the Eighth Amendment against defendants

22                  Longia and Pagal for allegedly cancelling an approved surgery in October 2019

23                  and against defendant Toor for allegedly not providing medication to plaintiff on

24                  August 15, 2019;

25   /////

26   /////
27   /////

28   /////
                                                       2
 1        3.    All other claims and named defendants are dismissed; and

 2        4.    This action is referred back to the assigned magistrate judge for further

 3              proceedings consistent with this order.

 4   IT IS SO ORDERED.
 5
       Dated:   May 24, 2021
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
